UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6451


LARRY DARNELL HILL, JR.,

                     Plaintiff - Appellant,

              v.

LIEUTENANT EUGENE SINGLETON; LYNWOOD CARLTON, Nurse; JAMES
KELLER, Officer; JAWANDA BURCHETT, Officer; DEXTER KORNEGAY,
Counselor; JAMES PYATT, Officer; UNKNOWN SEGREGATION REVIEW
OFFICIAL,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-ct-03166-BO)


Submitted: March 16, 2022                                          Decided: April 4, 2022


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Darnell Hill, Jr., Appellant Pro Se. Rudy E. Renfer, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Darnell Hill, Jr., appeals the district court’s order dismissing without

prejudice his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), for failure to exhaust available administrative

remedies. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s order. Hill v. Singleton, No. 5:17-ct-03166-BO (E.D.N.C. Mar.

27, 2020). We deny Hill’s motion for appointment of counsel and deny as moot his

renewed motion for bail or release pending appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2